I  wish to congratulate Mr. Srgjan Kerim on his election 
to the presidency of the General Assembly at its sixty-
second session.  
 On behalf of my country, Uruguay, I would like 
to pay tribute to Mahatma Gandhi and to all of those 
who today are paying their respects and are celebrating 
this International Day of Non-Violence.  
 The Eastern Republic of Uruguay would like to 
begin by reiterating its ongoing commitment to the 
principles and guidelines which are and will continue 
to be at the very core of its international activity: the 
sovereign equality of States, the rejection of the use of 
force or the threat of the use of force, peaceful 
settlement of international disputes, attachment to and 
support for institutions of international law, support for 
international law itself, non-intervention in the internal 
affairs of other States, the self-determination of 
peoples, the promotion of human rights, international 
cooperation in economic and social matters, and 
support for multilateralism and for the quest for 
collective answers based on consensus and respect for 
law, and within the framework of the principles of the 
United Nations Charter   which means the rejection 
of any attempt to impose the will of one State over that 
of others. 
 Achieving these principles is sometimes impeded 
by the attitude of a few dominant States that impose 
illegitimate decisions, provoking conflicts that involve 
a large part of humankind and affect the weakest 
countries. But above all, they weaken the legal and 
political authority of the United Nations. It is clear 
today that lying behind those attitudes we can discern 
hegemonic economic interests.  
 In accordance with the suggestion of the 
President, we will address the proposed agenda, 
beginning with climate change. 
 At the High-level Dialogue here on 
24 September, Uruguay expressed its opinions and 
referred to various aspects of this problem that lead to 
a serious and paradoxical situation for less developed 
countries: even though they do not contribute 
significantly to global warming, they are the ones that 
suffer the most and are the most vulnerable to its 
affects.  
 Regrettably, as we all know, there are highly 
industrialized countries responsible for emitting 
millions of tons of gas that cause global warming and 
climate change, which, however, do not seem ready to 
reduce their emissions nor to cooperate with the 
international community to compensate for these 
effects. We must call upon those countries to sign the 
Kyoto Protocol and to contribute, in a way that is 
proportionate to their responsibility in generating this 
problem, so that this struggle can be carried forward by 
all the nations of our planet in solidarity.  
 For basically agricultural and fishing countries 
such as Uruguay and many other undeveloped 
countries, climate is a decisive factor for development. 
The dramatic climate variations that are increasingly 
notorious constitute a serious threat for their 
possibilities for progress and the well-being of their 
populations. This is why our countries have affirmed 
that temporary aid and depending on the goodwill of 
rich countries when faced with specific catastrophes 
does not accomplish much. Rather, we need effective 
measures to be adopted from now on to prevent these 
catastrophes and commitments that are to be made now 
in order to avoid continuing to create the conditions 
that produce these catastrophes. 
 In considering the topic of financing for 
development, we should begin with the following 
question. What have been the causes of 
underdevelopment, economic and political dependency 
and poverty for billions of people, most of whom live 
in the southern part of the planet?  
 Looking for such financing, we tend to 
immediately think of financial organizations like the 
World Bank, or those which, in order to maintain 
budgets   that is, economic and social programmes   
reflecting fiscal imbalances, have for decades 
prescribed economic formulas, such as those applied 
by the International Monetary Fund, which instead of 
leading to development have destroyed the productive 
apparatus of entire regions of the planet, thus 
generating unemployment, increasing poverty and 
concentrating wealth.  
 My country, along with other countries of the 
South American region, the Cairns Group and the 
Group of 22, has been saying for two decades that it is 
important to have just standards of trade rather than 
preaching about the unconditional opening of markets 
on the pretext of free trade while simultaneously 
practising the crudest and most ruthless protection of 
the world’s predominant systems of production and 
stubbornly refusing to comply with part V of the 
Agreement on Agriculture, annexed to the Marrakesh 
Agreement, whose objectives include the elimination 
of subsidies and the opening up of markets. 
Unfortunately, we have not managed to convince the 
United States and the European Union of this.  
 To put it briefly and concisely, developing 
countries do not need to be “helped”; they need 
guarantees of free access to markets and, in particular, 
the elimination of domestic production subsidies, 
which violate the competitiveness guarantees, which 
are so highly touted. It is in agriculture that the 
southern countries are highly competitive and produce 
consumer goods of high quality, generally free of 
genetic modification. Real free trade would not make 
them turn to international credit and would enable 
them to generate their own resources to finance their 
own development, integrate their economies, to expand 
their markets, create their own multilateral credit 
institutions and diversify their products and, as a result, 
their markets.  
 Uruguay is the Chairman pro tempore of the 
Common Market of the South (MERCOSUR) and we 
firmly believe in the regional integration of all of the 
countries of South America. That is their strategic 
option in foreign policy.  
 Our South America possesses all of the natural 
resources that we find in the world; we have energy 
reserves for more than 100 years; we have the potential 
to produce food for 4 billion people; we have the 
largest global freshwater reserves; we have major 
mineral resources. Hence, we can make decisive 
economic and social progress, with a view to 
eliminating poverty.  
 But despite all of that, we face an absurd and 
criminal situation: out of 400 million people in South 
America, 200 million live under the poverty threshold; 
there are areas of the continent where there are 
extremely high rates of infant mortality. Life 
expectancy for part of that population is practically 
half of what it is in developed countries.  
 We cannot forget that in today’s world South 
America is a factor of peace and political stability. All 
of the current Governments of South America have 
been democratically elected. Both in MERCOSUR and 
in its associated States, we have adopted the so-called 
democratic clause that says that a country can belong 
to these integration systems only if it respects 
democratic principles.  
 That is why, after 200 years of non-integration, 
we will tenaciously defend that achievement   so that 
anti-democratic and destabilizing interference will fail 
and so that the continent of hope, as we call it, can 
have an impact on the world to affirm peace and 
respect for international law, democratic stability, 
fundamental freedoms and human rights, which with 
great sacrifice these people have recovered after 
decades of a doctrine focusing on national security.  
 Uruguay reaffirms its commitment to the 
Millennium Development Goals (MDGs). In order to 
achieve them, we need greater social justice, a better 
distribution of wealth and the gradual establishment of 
new criteria that would place the economy at the 
service of humankind instead of being a factor of 
slavery and poverty for a large part of humankind   a 
tool that is used for the excessive enrichment of 
privileged groups.  
 Our country knows the difficulties that all 
developing nations face in working towards those 
objectives. The current Uruguayan Government 
inherited a country that had experienced the worst 
crisis in its history, with levels of poverty affecting 
1 million people out of a population of 3.5 million 
people; in tens of thousands of cases poverty reached 
the levels of abject poverty. All of this was the result of 
the application of a foreign economic model which was 
contrary to the interests of the region and its people.  
 Tackling this reality meant not only medium-term 
and long-term productive development measures, but 
also emergency social measures. Thus, in 2005 we 
implemented an emergency plan which in two years 
reduced the number of poor by 120,000, eliminated 
abject poverty and helped to socially reintegrate a large 
percentage of those who had been affected.  
 The Government is moving forward with a social 
equity plan, which involves the integration of more 
than 500,000 people   one seventh of the 
population   into the national health system, which is 
also being substantially modified. It also includes 
benefits of roughly $40 per month to all children who 
go to primary school and roughly $45 per month for 
those who attend secondary or technical school. All of 
this will help bring about a positive process of social 
inclusion.  
 Likewise, laws are being considered to transform 
the entire educational sector and which are also aimed 
at achieving the MDGs. At present, school is 
mandatory from the age of 4 and special attention is 
being paid to dealing with the problem of dropouts. 
 For Uruguay, no type of terrorism is acceptable or 
justifiable: neither State terrorism, which we 
experienced during the 1970s and 1980s and which 
became a national security doctrine, nor the terrorism 
that is practiced by some groups to further their social, 
political, religious or other demands, claiming victims 
who, in the end, are always innocent people.  
 In the United Nations context, Uruguay is a party 
to all United Nations-system counter-terrorism 
conventions. We have submitted the relevant reports to 
all United Nations committees in this area.  
 Uruguay is concerned both by acts of terrorism 
and by their underlying causes. These include the 
promotion of hate based on cultural, political, racial or 
religious differences; the talk of a so-called inevitable 
clash of civilizations; military invasions; and the 
persistence of difficult conditions for part of 
populations living in occupied territories. 
Interventionism and non-compliance with United 
Nations resolutions to resolve conflicts are causing an 
increase in extremism and religious fanaticism among 
such peoples and seem to be the factors that have 
contributed most to the worsening and proliferation of 
terrorist attacks.  
 Uruguay calls for all cultures and peoples to 
come together in a respectful dialogue so that what is 
different or foreign will not be a reason for aggression, 
discrimination, subjugation or hatred. We fully support 
the initiative of Spain and Turkey: the Alliance of 
Civilizations.  
 In the view of Uruguay, peacekeeping in conflict 
zones is an essential mission not only of the United 
Nations, but also of all countries wishing to cooperate 
in building a safer world where peace and cooperation 
are the norm. Our country currently takes part in 12 of 
the 15 peacekeeping missions of the Organization 
deployed in Africa, America, Asia and Europe. Despite 
the fact that we have only 3.5 million people, we are 
the seventh largest troop contributor to those 
operations and we are the greatest per-capita troop 
contributor in the world.  
 Uruguay has acquired experience in matters 
linked to peacebuilding and reconstruction in areas 
devastated by conflict, and offers electoral assistance 
to States as well. 
 With respect to United Nations reform, Uruguay 
believes it is a priority to strengthen mechanisms to 
eliminate the resort to preventive wars, interventionism 
and unilateral actions that are undertaken without 
taking into account the opinion of the international 
community. Uruguay also expresses its full support for 
the new Human Rights Council, in which we have been 
honoured to serve as one of the Vice-Presidents. With 
respect to Security Council reform, we hope that in the 
current session we will be able to move forward on the 
basis of a consensus. Uruguay supports the inclusion of 
Brazil as a permanent member, as well as that of India, 
Germany and Japan, and an increase in the number of 
non-permanent members.  
 The effectiveness of the United Nations is a topic 
that concerns us. Uruguay is one of the countries that 
have been chosen for the “One United Nations” pilot 
plan, within the framework of the recommendations of 
the High-level Panel on System-wide Coherence. The 
Government of Uruguay has committed itself to 
carrying out this pilot project in coordination with the 
United Nations agencies in Uruguay, defining three 
strategic areas as the basis of that coordination: State 
reform, especially in health, education and 
development strategies; decentralized development, 
with civic participation; and policies to eradicate 
poverty and structural inequities.  
 Lastly, Uruguay believes that all United Nations 
Member States must abandon patterns that date back to 
the Second World War and develop organizational 
standards for the General Assembly, the Security 
Council and the other principal organs of the United 
Nations. Member States should establish conditions 
that would bring the United Nations into the twenty-
first century, thus guaranteeing peace and providing a 
forum in which to promote a dignified life for peoples 
along the axis of freedom, which is the basis for 
justice. 
